EXHIBIT 12 DELTA NATURAL GAS COMPANY, INC. COMPUTATION OF THE CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Earnings Net income $ Provisions for income taxes (a) Fixed charges Total $ Fixed Charges Interest on debt (a) $ Amortization of debt One third of rental expense Total $ Ratio of earnings to fixed charges x x x x x (a) Interest accrued on uncertain tax positions, in accordance with Financial Accounting Standards Board Interpretation No. 48, is presented in income taxes on the 2010, 2009 and 2008 Consolidated Statements of Income.This interest has been excluded from the determination of fixed charges.
